FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2020

                                      No. 04-20-00484-CR

                                      Robert URRABAZO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR7309
                           Honorable Jennifer Pena, Judge Presiding


                                         ORDER
        The trial court’s certification in this appeal states that this criminal case, “is a plea-
bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court